DETAILED ACTION
This action is in response to communication filed December 18th, 2020.
Claims 1-7 are currently pending.  Claims 6 and 7 are currently amended.  Claims 8-10 are currently canceled.
The present application claims priority the People’s Republic of China application no. CN201710367908.X, filed on May 23rd, 2017.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

The claim does not fall within at least one of the four categories of patent eligible subject matter because the computer readable storage medium includes non-statutory embodiments, including carrier waves and signals per se.  The examiner suggests amending the claims to limit the medium to “non-transitory computer readable storage medium.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Block et al (U.S. Patent Application Publication no. 2016/0057391, hereinafter Block).

With respect to claim 1, Block discloses a video conference implementation method (paragraph [0022], lines 1-3), comprising the following steps of: 
	receiving, by a video conference server (paragraph [0034], lines 1-4), a virtual conference number of a  conference to be held from a terminal (paragraph [0060], conference identification (ID));  
	detecting, by the video conference server, whether a prestored virtual conference draft contains the virtual conference number and a conference state corresponding to the virtual conference number (paragraph [0084], visual arrangements can be saved for later user during scheduling of video conferences);
	if the prestored virtual conference draft contains the virtual conference number and the corresponding conference state is not held, sending, by the video conference server, a conference parameter corresponding to the virtual conference number to a multipoint control unit (paragraph [0084], visual arrangements can be saved for later user during scheduling of video conferences);  
	receiving a conference state returned by the multipoint control unit (paragraph [0043]), if the conference state is already held, storing the conference state and the multipoint control unit to a corresponding virtual conference number, and sending the multipoint control unit to the terminal (paragraph [0091], lines 1-7);  and 
	if the prestored virtual conference draft contains the virtual conference number and the corresponding conference state is held, directly sending, by the video conference server, the multipoint 

With respect to claim 2, Block discloses the video conference implementation method of claim 1, wherein the sending, by the video conference server, the conference parameter corresponding to the virtual conference number to the multipoint control unit comprises: 
	selecting the multipoint control unit suitable for the conference parameter according to the conference parameter corresponding to the virtual conference number, and sending the conference parameter corresponding to the virtual conference number to the multipoint control unit (paragraph [0067]). 

With respect to claim 3, Block discloses the video conference implementation method of claim 1, wherein the method further comprises the steps of: detecting, by the video conference server, whether all the conference participant terminals have left the conference (paragraph [0054], lines 1-7), and if all the conference participant terminals have already left the conference, setting the conference state corresponding to the virtual conference number as being not held and the multipoint control unit corresponding to the virtual conference number as a preset value (paragraph [0060], lines 1-12). 

With respect to claim 4, Block discloses the video conference implementation method of claim 1, wherein communication protocols used between the video conference server and the terminal and between the video conference server and the multipoint control unit are H. 323 protocols or SIPs (paragraph [0050]). 

With respect to claim 5, Block discloses the video conference implementation method of claim 1, wherein after the step of the receiving, by video conference server, the virtual conference number of the conference to be held from the terminal, the method further comprises the steps of: verifying, by the video conference server, user authority of the terminal (paragraph [0054], lines 1-7), and if the verification is passed, detecting whether the prestored virtual conference draft contains the virtual conference number of the conference to be held and the conference state corresponding to the virtual conference number (paragraph [0060], lines 1-12). 

With respect to claim 6, Block discloses a computer readable storage medium having stored thereon a video conference implementation program which, when executed by a processor, implements the steps of the video conference implementation method of claim 1 (paragraph [0022], lines 1-3). 

With respect to claim 7, Block discloses a video conference server (paragraph [0022], lines 1-3), comprising a first interface unit, a processing unit, a second interface unit and a storage unit (paragraph [0022], lines 1-3), 
	wherein the first interface unit is configured to: receive a virtual conference number of a conference to be held from a terminal and notify a processing unit (paragraph [0060], conference identification (ID));  and 
	receive a notification of the processing unit, and send a multipoint control unit corresponding to the virtual conference number to the terminal (paragraph [0043]);  
	wherein the processing unit is configured to: 
		receive a notification of the first interface unit, detect whether a virtual conference draft stored in the storage unit contains the virtual conference number (paragraph [0091], lines 1-7) and a conference state corresponding to the virtual conference number, notify the second interface unit if 
		receive a notification of the second interface unit, detect a conference state returned by the multipoint control unit, notify the first interface unit if the conference state is already held value (paragraph [0060], lines 1-12), and store the conference state and the multipoint control unit to a virtual conference number corresponding to the storage unit (paragraph [0085], lines 1-9);  
	wherein the second interface unit is configured to: 
		receive the notification of the processing unit and send a conference parameter corresponding to the virtual conference number to the multipoint control unit (paragraph [0084], visual arrangements can be saved for later user during scheduling of video conferences);  and 
		receive a conference state returned by the multipoint control unit, and notify the processing unit (paragraph [0084]);  and 
	wherein the storage unit is configured to:
		store the virtual conference draft which comprises a plurality of virtual conference numbers and conference parameters, conference states and multipoint control units corresponding to each of the virtual conference numbers (paragraph [0084]). 

With respect to claim 8, Block discloses the video conference server of claim 7, wherein if the virtual conference number is contained and the corresponding conference state is not held, the processing unit is further configured to select a multipoint control unit suitable for the conference parameter according to the conference parameter corresponding to the virtual conference number (paragraph [0054], lines 1-7);  and wherein the sending, by the second interface unit, the conference 

With respect to claim 9, Block discloses the video conference server of claim 7, wherein the processing unit is further configured to: 
	detect whether all conference participant terminals have already left the conference (paragraph [0054], lines 1-7), and if all conference terminals have already left the conference, set a conference state corresponding to the virtual conference number in the storage unit as being not held and set the multipoint control unit corresponding to the virtual conference number as a preset value (paragraph [0060], lines 1-12). 

With respect to claim 10, Block discloses the video conference server of claim 7, wherein communication protocols used between the video conference server and the terminal and between the video conference server and the multipoint control unit are H. 323 protocols or SIPs (paragraph [0050]). 

Response to Arguments
Applicant's arguments filed on December 18th, 2020 have been fully considered but they are not persuasive. 

With respect to claims 1, 6, and 7, the applicant argues that Block fails to disclose that the video conference server receives the virtual conference number of the conference to be held from the terminal.
The examiner respectfully disagrees.  Block teaches the virtual conference number by the disclosure of a conference identification (ID) which is generated by the conference server 412, see 512, the conference ID being sent from participants 516a-n, see paragraph [0062], lines 9-13, and Figure 5.
The examiner does not interpret the claims, as currently presented, to require the specifying of which device generates the virtual conference number.  The claims merely recite steps including receiving, detecting, and sending a virtual conference number, but appear to be silent with respect to which device the virtual conference number is generated by.  The arguments with respect to where the creation or generation of prior art’s conference ID takes place, or even what the preceding steps were that caused the generation of the prior art’s conference ID are not relevant or applicable with respect to the limitations presented by the claims, and therefore those arguments are found to not be persuasive.  All that appears to be required by the claims, is that after a virtual conference number has been created, it is received by a video conference server. The examiner maintains that the embodiments described by Block properly anticipate reception of a virtual conference number, by a virtual server, from a terminal, as require by the claims as currently written.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ben-Shacher	Pat. Pub.	2003/0169330
Sasaki		Pat. Pub.	2007/0223676
Ranganath	Pat. Pub.	2011/0279631
Cheng		Pat. Pub.	2012/0162355
Wu		Pat. Pub.	2012/0236106
Paithankar	Pat. Pub.	2013/0093835
Liu		Pat. Pub.	2014/0368605
Wang		Pat. Pub.	2016/0004981

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
3/1/21
/BLAKE J RUBIN/Examiner, Art Unit 2457